Per curiam.
This disciplinary matter is before the Court on the Report of the Special Master recommending that this Court accept Matthew Wayne Wallace’s petition for voluntary surrender of his license, which is tantamount to disbarment.
The record shows that Wallace improperly disbursed trust account funds and failed to properly account for those funds. He also failed to respond to the State Bar’s Notice of Investigation in this matter. Such conduct violates Rules 1.15 (I) and 9.3 of the Georgia Rules of Professional Conduct, Bar Rule 4-102 (d). The record shows that Wallace was previously suspended for two years based on his abandonment of a client matter to the client’s detriment and lying to the client about the matter. In the Matter of Wallace, 275 Ga. 629 (571 SE2d 388) (2002).
After a review of the record, we hereby accept the petition for voluntary surrender of Wallace’s license. It is hereby ordered that the name of Matthew Wayne Wallace be removed from the rolls of persons authorized to practice law in the State of Georgia. Wallace is reminded of his duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.